DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the bobbin" in line 5, "the lead pins" in line 6, "the upper and lower surfaces" in line 9; Claim 3, "the height direction" in line 2;  Claim 10, "the outer surface" in line 17; "the bobbin" in line 5, “the lead pins” in line 6, “the upper and lower portions” in line 9; Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Shibata (US 7513482) in view of Moreno (US 6731192); 
Claim(s) 6, 10 and 11 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Shibata in view of Moreno as applied to claims 1 and 2 (as indefinitely understood above) and further in view of Parker (US 6985060). 

Shibata discloses in claim 1:  

    PNG
    media_image1.png
    802
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    884
    media_image2.png
    Greyscale

A coil assembly (figures 1-4) for vehicle braking (Col 1 ln 17-18), comprising: a hollow bobbin (32) configured to allow a coil (33) to be wound along an outer circumferential surface thereof (as shown), and having at least one engagement protrusion (tube of 34) formed [through] an upper surface and/or (the use of and/or considered alternative grouping under MPEP 2131) a lower surface thereof; a plurality of lead pins (4) coupled with the bobbin to supply current to the coil; a plurality of pin assembly units (P3/32a) formed on two side ends (right and left side end…) of the bobbin to fix the lead pins and connect the lead pins to the coil (Col 6 ln 35-38); and a hollow case (31) configured to surround at least a portion of the bobbin and formed to be bent in upper (at 31a top) and lower (at 31a bottom) portions thereof in a first direction (90.deg. from Z axis, the first direction along central bisecting line 1001) to thereby be attached to the upper and lower surfaces of the bobbin, and including at least one engagement hole (through 31a) to be engaged with the at least one engagement protrusion and a step difference (at 1002a,b) formed on two sides (right and left side) to narrow the width (W2 is narrowed or shortened) of the surface to be engaged with the at least one engagement protrusion (i.e. the upper case 31a top.) Shibata does not disclose: an engagement protrusion formed on an upper and/or lower surface of the bobbin; nor a corresponding engagement hole at the bent upper or lower hollow case portions; but Moreno teaches: an engagement protrusion formed on an upper and/or lower surface of the bobbin (42 figure 6); corresponding engagement hole at the bent upper or lower hollow case portions (44 figures 6 and 10, and see Col 3 ln 33-45, provided for the purpose of positional connection of the parts during assembly.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Moreno for that of Shibata, an engagement protrusion/staking pin formed on an upper and/or lower surface of the bobbin of Shibata as taught in Moreno with a corresponding engagement hole at the bent upper or lower hollow case portions as taught in Moreno and provided for the purpose of positional connection of the parts during assembly. 

Shibata discloses (as modified for the reasons discussed above) in claim 2:  The coil assembly for vehicle braking of claim 1, wherein the lead pins include: a fixing portion (either 4 or 1004) formed to be elongated in a second direction (vertical) and configured to be coupled with a printed circuit board (5); an elastic portion (7 from P1 or from P2) formed to extend in a direction perpendicular to the second direction from the fixing portion and configured to be elastically deformable by an external force (i.e. 4 and 7 must be made of a material that is elastic before yield, and they support the coil in cantilever fashion Col 6 ln 9-11); and a coil (at 1006) connecting portion formed to extend in the second direction from the elastic portion (i.e. after the bend at 1008) and configured to be coupled with the pin assembly units (at P3/32a).

Shibata discloses (as modified for the reasons discussed above) in claim 3:  The coil assembly for vehicle braking of claim 2, wherein the first direction and the second direction are perpendicular to each other (as shown), and the second direction is in the height direction of the bobbin (as vertical.) 

Shibata discloses (as modified for the reasons discussed above) in claim 4:  The coil assembly for vehicle braking of claim 3, wherein the elastic portion is deformable in the first direction, the second direction, and in a third direction perpendicular to the first and second directions (the cantilevered portion is bendable about all three axes as it is bent to receive force in those directions as well.) 

Shibata discloses (as modified for the reasons discussed above) in claim 5: The coil assembly for vehicle braking of claim 2, wherein the elastic portion is configured to extend in a diagonal direction (7 is bent at a diagonal with curved bend at 1010 as shown at the tangent to that bend) with respect to the first direction (horizontal) from the fixing portion.

Shibata discloses (as modified for the reasons discussed above) in claim 6:  The coil assembly for vehicle braking of claim 2, wherein the coil is bonded with the coil connecting portion while being wound around the coil connecting portion; but Shibata does not disclose: using resistance welding or soldering to connect the electrical connection; although Parker teaches: using resistance welding or soldering to connect the electrical connection (Col 7 ln 8-13, for the purpose of connecting different electrical pathways to make the device electrically operable.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Parker, a soldering process for connecting the electrical connection of Shibata’s coil to the coil connecting portion, all for the purpose of connecting different electrical pathways to make the device electrically operable. 

Shibata discloses (as modified for the reasons discussed above) in claim 7:  The coil assembly for vehicle braking of claim 1, wherein the pin assembly units are configured to be symmetrical to each other with respect to the first direction (horizontal bisecting direction) that passes along the center of the bobbin (at 1001.) 

Shibata discloses (as modified for the reasons discussed above) in claim 8:  The coil assembly for vehicle braking of claim 7, wherein the lead pins are configured to be symmetrical to each other with respect to the first direction that passes along the center of the bobbin (id.) 

Shibata discloses (as modified for the reasons discussed above) in claim 9:  The coil assembly for vehicle braking of claim 1, wherein the pin assembly units are configured to be engaged with the lead pins by inserting the lead pins into the pin assembly units (the pin assembly units are slotted to receive the lead pins.) 

Shibata discloses in claim 10:  A brake apparatus (figure 10), comprising; a coil assembly (figures 1-4) for vehicle braking (Col 1 ln 17-18) including a hollow bobbin (32 figure 2) configured to allow a coil (33) to be wound along an outer circumferential surface thereof, and having at least one engagement protrusion (tube of 34) formed [through] an upper surface and/or a lower surface; a plurality of lead pins (4/7) coupled with the bobbin to supply current to the coil; a plurality of pin assembly units (P3/32a) formed on two side ends (right and left side end bisected by line 1001) of the bobbin to fix the lead pins and connect the lead pins to the coil (Col 6 ln 35-38); a hollow case (31) configured to surround at least a portion of the bobbin, and formed to be bent in the upper (31a top) and lower (31a bottom) portions in a first direction (90.deg. from Z axis, the first direction along central bisecting line 1001) to thereby be attached to the upper and lower surfaces of the bobbin, and including at least one engagement hole (through 31a top) to be engaged with the engagement protrusion and a step difference (at 1002a,b) formed on two sides (either side of 1001) to narrow the width (W2 is narrowed or shortened) of the surface to be engaged with the engagement protrusion (i.e. the upper case 31a top); a first housing (at 3/5 figure 1) including a printed circuit board (5) coupled with the lead pins, and configured to accommodate the coil assembly (as seen in figure 1 where C1 is contained therein) for vehicle braking (as discussed above); and a second housing (1) including a valve assembly (C2) accommodated in the bobbin and configured to control the opening and closing of an oil flow path (i.e. the hydraulic fluid in the brake line), and coupled with the first housing so that the outer surface may contact the hollow case (surfaces are in contact with one another.) Shibata does not disclose: an engagement protrusion formed on an upper and/or lower surface of the bobbin; nor a corresponding engagement hole at the bent upper or lower hollow case portions; using resistance welding or soldering to connect the electrical connection; but Moreno teaches: an engagement protrusion formed on an upper and/or lower surface of the bobbin (42 figure 6); corresponding engagement hole at the bent upper or lower hollow case portions (44 figures 6 and 10, and see Col 3 ln 33-45, provided for the purpose of positional connection of the parts during assembly;)  Parker teaches: using resistance welding or soldering to connect the electrical connection (Col 7 ln 8-13, for the purpose of connecting different electrical pathways to make the device electrically operable.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Moreno for that of Shibata, an engagement protrusion/staking pin formed on an upper and/or lower surface of the bobbin of Shibata as taught in Moreno with a corresponding engagement hole at the bent upper or lower hollow case portions as taught in Moreno and provided for the purpose of positional connection of the parts during assembly; 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Parker, a soldering process for connecting the electrical connection of Shibata’s coil to the coil connecting portion, all for the purpose of connecting different electrical pathways to make the device electrically operable. 

Shibata discloses (as modified for the reasons discussed above) in claim 11:  The brake apparatus of claim 10, wherein each of the lead pins comprise: a protruding portions (P1’s) protruding from each of the lead pins, wherein each of the lead pins is coupled with the first housing using the protruding portion (where it is noted that 4/7 provide for secure cantilevered elastic support connection between coil and PCB, Col 6 ln 9-38.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753